                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )              No.: 16-cr-10305-NMG
                                              )
MARTIN GOTTESFELD                             )

                     MOTION TO CONTINUE SENTENCING HEARING

                           ASSENTED TO BY THE GOVERNMENT

       The defendant Martin Gottesfeld (“Mr. Gottesfeld”) respectfully moves this Honorable

Court to continue the sentencing hearing presently scheduled for November 14, 2018. As

grounds, undersigned counsel is currently on trial in a three-codefendant first-degree murder case

in Suffolk Superior Court. While the trial is ongoing and the precise end date is unknown, the

Court in that matter has required the jury to be available through mid-November.

       Further, counsel first received the first draft of the Presentence Report (“PSR”) on

October 11, 2018 during intensive preparations for the murder trial. As a result, counsel has

been unable to meet with Mr. Gottesfeld at the Plymouth County Correctional Facility about the

first draft of the PSR. While counsel has spoken with Mr. Gottesfeld by phone and sent certain

objections to the PSR to probation and the government, those objections were not made with the

full benefit of a personal meeting with Mr. Gottesfeld. Counsel respectfully requires additional

time to meet with Mr. Gottesfeld to discuss the PSR and make his complete set of objections.

       Further, in order to adequately represent Mr. Gottesfeld at his Sentencing Hearing,

counsel requires additional time to draft his Sentencing Memorandum. With the present ongoing

murder trial, and the preparations that preceded it, counsel respectfully requires additional time

to draft Mr. Gottesfeld’s Sentencing Memorandum.




                                                                                                     1
       Undersigned counsel has conferred with Mr. Gottesfeld by phone who assents to this

motion.

       Counsel has also conferred with the government who assents to this motion. All counsel

propose either 01/09/19, 01/10/19, or 01/11/19 for the rescheduled hearing. While earlier dates

were discussed, various commitments by the attorneys and interested parties rendered earlier

hearing dates unavailable. All parties are available on 01/09/19, 01/10/19, and 01/11/19.

       For the a foregoing reasons, counsel respectfully requests the Court ALLOW this

assented to Motion to Continue.

                                                      Respectfully submitted,
                                                      MARTIN GOTTESFELD
                                                      By his attorney:

                                                      /s/ David J. Grimaldi
                                                      _______________________________
                                                      David J. Grimaldi
                                                      David J. Grimaldi, P.C.
                                                      BBO No. 669343
                                                      675 Massachusetts Avenue, 9th Floor
                                                      Cambridge, MA 02139
                                                      617-661-1529 (tel)
                                                      857-362-7889 (fax)
                                                      david@attorneygrimaldi.com
DATE: October 29, 2018

                                  CERTIFICATE OF SERVICE

        I, David J. Grimaldi, hereby certify that true copies of this motion were served on all
registered participants in this matter via ECF this 29th day of October, 2018.

                                                      /s/ David J. Grimaldi
                                                      ________________________
                                                      David J. Grimaldi




                                                                                                  2
